FINDINGS OF FACT AND CONCLUSIONS OF LAW
MEREDITH, Chief Judge.
This matter was tried to the Court and findings of fact and conclusions of law are set out hereafter.

Findings of Fact

1. Tract OZAR 1114 is a tract of land containing approximately 687.27 acres in Carter County, Missouri, of which the United States is taking 509.27 acres, leaving as a remainder approximately 178 acres. Tract OZAR 1122 contains 80 acres. Tract OZAR 1122 lies in the center of tract OZAR 1114. The descriptions of these tracts are more fully set out in the complaint and the exhibits attached thereto, which by reference are incorporated in and made a part of these findings of fact.
2. Tract OZAR 1114 on the date of trial was owned by E. R. Minshall, Jr., and Bonnie Minshall, his wife. Tract OZAR 1122 on the date of trial was owned by Lee F. Britton, Trustee for Michael R. Minshall, a two-thirds interest; and Richard E. Minshall and Sarah Minshall, his wife, a one-third interest.
3. The Court finds that the records show the following persons were served either personally or by publication: John Jarvis, Ben Chilton, M. Moses, A. E. Holland, L. Paxton, F. W. Williams, E. Harper, W. E. Smith, Rolin Robinson, Leita Rae Robinson, his wife, and they did not appear. The Court further finds they have no interest in either tract OZAR 1114 or tract OZAR 1122.
4. The Government will acquire a fee simple title to both tracts, subject to certain easements, when final judgment is rendered and the Government deposits the money into Court. The date of valuation of these tracts was the date of trial, November 19, 1970. The purpose of the taking is for the preservation of *1046the Current River area in its natural state.
5. Tract OZAR 1114 is approximately one mile down river from the Big Springs State Park, which is and has been a major tourist attraction long before the federal project came into existence. This 509.27 acre tract has one and a half miles of river frontage on the Current River. Highway Z, which is a black top road, bisects this tract, running approximately parallel with the Current River. This route also runs to Van Burén and through the Big Springs State Park. The remaining 178 acres, which will be kept by the landowners after the taking, is the furtherest away from the river and will be virtually inaccessible by road after the taking.
6. Tract OZAR 1114 has approximately 75 acres of first bench level open land which is in permanent pasture. There is some wooded area along the river and the gravel bars, a large freshwater creek runs through the property and into Current River, and there are several sizeable freshwater springs on the property which run into the river. It has a five-room house with full basement, a twenty foot by sixty foot wooden frame shed with a small utility shed. The drilled well on the property is one hundred fifteen feet deep with a six inch pipe. This well is equipped with an electric pump which supplies water to the house. There is a three-mile woven wire fence on the property.
7. Tract OZAR 1122, consisting of 80 acres, which lies in the center of tract OZAR 1114, has no river frontage, however, Highway Z runs through the eastern portion of this tract.
8. The appraiser for the landowners, W. J. Crutcher, appraised the 509.27 acres of tract OZAR 1114, including the improvements, but exclusive of the timber, at $105,908. Robert Hedden, timber expert for the landowners, appraised the timber on this 509.27 acres at $19,-806. The appraiser for the landowners, Noel Burrows, appraised the 509.27 acres of tract OZAR 1114, including the timber and the improvements, at $109,-680. Crutcher and Burrows both appraised the remaining 178 acres at $100.00 per acre, or $17,800. The timber expert, Hedden, valued the timber on 178 acres remaining at $8,709.
9. The Government appraiser, Max Chandler, valued the 509.27 acres of tract OZAR 1114 at $33,900, including the improvements and exclusive of the timber. Mr. Evan Owens, the Government’s timber expert, valued the timber at $12,300. Chandler appraised the 178 acres remainder at $20.00 per acre for a total of $3,500. The government’s timber expert, Owens, appraised the timber on the 178 acres at $4,544.
10. W. J. Crutcher appraised tract OZAR 1122 at $8,000. Burrows appraised tract OZAR 1122 at $9,200. Robert Hedden, the timber expert, appraised the timber at $4,147. W. E. Webb, the Government appraiser, appraised tract OZAR 1122, exclusive of timber, at $3,600. Evan Owens, the Government timber expert, appraised the timber at $2,014.17.
11. The Court finds the highest and best use of tract OZAR 1114 to be recreational, farming, and timberland. The Court finds the value of the tract being acquired by the Government to be $101,227.00. This includes:
75 acres of bottom farmland @ $200 per acre $15,000
25 acres of cabin site at $1,000 per acre 25,000
Improvements 8,000
409.27 of timberland @ $100 per acre 40,927
Timber on the tract In question 12,300
Total $101,227
The Court finds the value of the remainder of 178 acres to be $17,800 at $100.00 per acre.
The Court finds the value of tract OZAR 1122 to be $8,000, including the timber.
Conclusions of Law
1. This Court has jurisdiction under the provisions of 28 U.S.C. 1358, and *1047other related statutes, and Public Law 88-492, 88th Congress, S16, which was approved August 27, 1964, 78 Stat. 608, specifically authorizing the Secretary of the Interior to acquire property along the Current River and Jacks Fork River in Missouri.
2. The Court has carefully considered sales of comparable property as introduced in evidence.
3. Judgment will be entered for the landowners on tract OZAR 1114 in the amount of $101,227.00, and for the landowners on tract OZAR 1122 in the amount of $8,000.00. The United States Attorney is directed to prepare a judgment in accordance with these findings within ten (10) days from date.